DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendment
Applicant’s amendments filed 23 April 2021 with respect to the claims have been fully considered and are deemed to overcome the previous objections. 
Response to Arguments
Applicant's arguments filed 23 April 2021 against the previous rejection of claim 1 over APA in view of Sauerstein and Fukaya have been fully considered:
-“Sauerstein illustrates a turbine housing in which the volute (wall) is extended all the way to the turbine wheel, either through or between the pivotable vanes, thus maintaining pulse separation). See Fig. 3 and Fig. 4. In Fig. 3 the divider wall is continuous; however, the blades do not have full freedom to pivot since the leading or trailing edges collide with the divider wall. As shown in Fig. 3 (left), the vanes cannot fully close (contact leading edge to trailing edge, as 
-“Sauerstein does not teach a structure in which (a) pulse separation is maintained and (b) the vanes have full freedom of pivoting” - as indicated in the above response, it is respectfully noted that the modification over Sauerstein is only intended to address (a). Insofar as Applicant is conveying that both (a) and (b) cannot be achieved in the proposed combination, the Office deems that it is within the skill of one in the art to size and/or arrange the various components such that the different open / close states can be achieved.
-“Sauerstein evidences that it is conventional wisdom that all pivot [guide] vanes are equal length and arranged evenly spaced around the nozzle ring.” - as indicated in the above responses, it is respectfully noted that Sauerstein is not relied upon for any aspect related to pivotable guide vanes;
-“Turning to Fukaya, the person of ordinary skill reading Fukaya would not find therein teaching to break the rule that guide vanes should all be of equal length, as disclosed consistently in APA, Fukaya and Sauerstein” - it is respectfully noted that Fukaya discloses both short and long vanes (12 and 2, respectively - Figure 12) and, thus, provides motivation to include different length vanes. Furthermore, the proposed modification over Fukaya involves providing a shorter vane to be downstream (in the flow direction) of APA spacer 31 in the same manner as is disclosed in Fukaya Figure 12 in regards to the relationship between spacer 3 and short vane 12 and, thus, the obviousness determination is deemed to be supported by a rationale underpinning.
-“The person of ordinary skill reading Fukaya would only find therein teaching that a bill for reducing turbulence downstream of a spacer. A spacer is a cylinder, and has no relation to a divider wall or flow separator. Why would a person of ordinary skill look to the following figure for suggestion as to how to maintain pulse separation in a divided volute?” - as indicated in 
-“Fukaya does not meet the claim 1 (or 11) limitation ‘each guide vane (7) having a leading edge having a length and a trailing edge having a length’. The ‘bills’ of Fukaya do not have a leading edge having a length, even in the embodiments shown in Figs. 12 or 13.” - it is respectfully noted that the “bill” / vane 12 of Fukaya Figure 12 is clearly depicted as having a leading edge and a trailing edge.
-“Accordingly, since the Examiner has not found prior art teaching guide vanes with shorter leading or trailing blades, alone or in combination with continuous dividers structures, the Examiner has not found all the individual parts needed to make the present invention” - as indicated in the above responses, it is respectfully noted that Fukaya is deemed to demonstrate the obviousness of short guide vanes being used in APA. Furthermore, it is respectfully noted that the obviousness of including short guide vanes can be considered independently of continuous divider structures.
-“Applicants respectfully explain that the structures with reference number 2 are pivotable vanes. Yes, the vanes have leading and trailing edges; however, all pivoting vanes 2 are identical. Each pivotable vane has the same leading and trailing edge” - in response, it is respectfully noted that the proposed modification over Fukaya distinguishes between short vanes 12 and long vanes 2, and there is no reliance on Fukaya long vanes 2 in the proposed combination since the modification involves the addition of short vanes to APA.
Applicant's arguments filed 23 April 2021 against the previous rejection of claims 1 and 11 over Sasaki in view of Fukaya have been fully considered:
-“Applicants point out that in JP2007309140A Fig. 2 the divider wall ends radially outside of where the vanes begin. The divider wall does not extend through/between guide vanes, it does not extend all the way to the turbine wheel as required in the present claims. The present invention requires flow separation to maintain pulse energy all the way to the turbine wheel.” - this argument has been fully considered and is found to be persuasive. In the previous rejection of from said divided volute to said turbine wheel” (emphasis added) since Sasaki vanes 15 are interposed between Sasaski turbine wheel 8 and Sasaki extensions 34. Accordingly, the previous rejection of claim 1 over Sasaki in view Fukaya is withdrawn.
-“While Sasaki may teach a combination flow divider and pivotable vane which in one position of the vane (fully open) maintains pulse separation as required in the last subparagraph of claim 11, Applicants point out that claim 11 requires at least one divider wall to walls to maintain flow separation all the way to the turbine wheel” - this argument has been fully considered and is found to be persuasive. In the previous rejection of claim 11 relying on Sasaki, the claim limitation “for continuing separation of exhaust gas flow from said divided volute to said turbine wheel” (claim 11) was not deemed to require “extend all the way to the turbine wheel” (note: since Applicant’s separating blade 12 is a stator component and Applicant’s turbine wheel 11 is a rotating component, the separating blade 12 must terminate prior to the turbine wheel 11). However, after further consideration of this limitation in light of the disclosure showing an uninterrupted flow path between the separating blades 12 and the turbine wheel 11, the Office deems that Sasaki extensions 34 (one of which was identified as addressing the claimed “first fixed separating blade”) cannot be fairly considered to “[continue] separation of exhaust gas flow from said divided volute to said turbine wheel” (emphasis added) since Sasaki vanes 15 are interposed between Sasaski turbine wheel 8 and Sasaki extensions 34. Accordingly, the previous rejection of claim 11 over Sasaki in view Fukaya is withdrawn.

Claim Objections
Claims 4 and 11 are objected to because of the following informalities:  
	In claim 4, line 4, “the” (before “said”) should be deleted.
In claim 11, 2nd to last line, “second” should be changed to --partial fixed-- (see 7th line from bottom). 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (i.e., portions of Applicant’s disclosure - hereafter referred to as APA) in view of Sauerstein (US 2012/0159946; previously cited) and Fukaya et al. (US 6,558,117 - hereafter referred to as Fukaya; previously cited).


In reference to claim 1 
APA discloses:
A turbocharger turbine (see Figures 1 and 2, which are indicated as Prior Art) comprising:
a turbine housing (2) that houses a turbine wheel (see par. [0011]), said turbine wheel rotatable about an axis of rotation (R), said turbine housing including a volute (9); and
a variable turbine geometry cartridge mounted in said turbine housing and comprising: 
- a plurality of guide vanes (7) arranged in said housing downstream of said divided volute, in angular separation around said axis of rotation in an axially extending vane space (i.e., the space occupied by vanes 7 - see Figure 1), each guide vane being pivotal about an associated pivot axis (i.e., the rotational axis of a respective shaft 8 - see par. [0012]), said guide vanes controlled in unison (i.e., via unison ring 5 - see par. [0012]) to pivot between a fully open position (i.e., the maximum achievable open position permitted by the pivoting of the vanes 7) and a fully closed position (i.e., the maximum achievable closed position permitted by the pivoting of the vanes 7) thereby forming nozzles of variable cross-section between adjacent vanes of the plurality of guide vanes;
- an annular nozzle ring (6) for supporting said guide vanes for pivoting about their respective said pivot axis, said nozzle ring forming a first axial limitation (i.e., a right-side axial limitation as viewed in Figure 1) of said vane space;
- a disk (29) with a central opening (53), said disk connected to (via bolts 30) and spaced from (see Figure 1) said nozzle ring at a predetermined axial distance to form a second axial limitation (i.e., a left-side axial limitation as viewed in Figure 1) of said vane space;
wherein said plurality of guide vanes includes at least one first guide vane (7) having a first vane length.

APA does not disclose:
the volute is divided and adapted for receiving divided exhaust gas flows from an engine and maintaining separation of exhaust gas flows from different cylinders or cylinder groups of the engine;
- at least a first and a second fixed separating blade provided between said nozzle ring and said disk for continuing separation of exhaust gas flows from said divided volute to said turbine wheel;
said plurality of guide vanes includes at least one second guide vane having a second vane length, said second vane length being different from said first vane length.

Sauerstein discloses:
a turbocharger comprising a turbine housing having a divided volute having a first volute (5 - Figure 3) and a second volute (6 - Figure 3), a plurality of variable / guide vanes (15), and two separating vanes (16,17 - see paragraph [0030]) for guiding flow (see Figure 3) extending from the divided volute to the turbine wheel; the divided volute provides separate paths to the turbine wheel that permits an increase in flow speed and, thus, power generation (see paragraph [0003]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine of APA to divide the volute and include separating vanes that extend from the volute to the turbine wheel, as disclosed by Sauerstein, for the purpose of promoting increased power generation.

Fukaya discloses:
a turbocharger turbine (see Figure 12) comprising a guide vane space of an inlet including first / long pivotal guide vanes (2) and second / short pivotal guide vanes (12), wherein the short pivotal guide vanes are provided immediately downstream, in the direction of flow through the inlet guide channel, of a corresponding spacer element (3) within the inlet guide channel in order to prevent flow separation resulting therefrom (see col.7:ll.24-32); the second / short pivotal guide vanes (12) extend to the same radial inner location (see Figure 12) as the first 

APA further discloses spacer elements (31 - Figure 1) in the guide vane space that are, at the least, radially coincident (relative to axis R) with the guide vanes (7)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbocharger turbine of APA to include at least one “second guide vane”, sized to be shorter than the “at least one first guide vane”, that are immediately downstream of the spacer elements (APA - 31), as disclosed by Fukaya, for the purpose of preventing flow separation resulting from the spacer elements. It is noted that such a modification is envisaged as configuring the at least one “second guide vane” to extend to the same radially inner location as the “at least one first guide vane”, as further disclosed by Fukaya, for the purpose of promoting rotationally uniform flow at the turbine wheel inlet.

APA, as modified by Sauerstein and Fukaya, therefore addresses:
the volute is divided (as in Sauerstein) and adapted for receiving divided exhaust gas flows from an engine and maintaining separation of exhaust gas flows from different cylinders or cylinder groups of the engine (note: the recitation “maintaining separation of exhaust gas flows from different cylinders or cylinder groups of the engine” (emphasis added) is regarded as a statement of intended use; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; the instant recitation specifies aspects of the engine in which the invention characterized as “A turbocharger turbine” is used, which merely places the invention in an environment of use);
- at least a first and a second fixed separating blade (Sauerstein - 16,17) provided between said nozzle ring (APA - 6) and said disk (APA - 29) for continuing separation of exhaust gas flows from said divided volute to said turbine wheel (APA);
said plurality of guide vanes (APA - 7; Fukaya - 12) includes at least one second guide vane (Fukaya - 12) having a second vane length, said second vane length being different from said first vane length (note: in the proposed combination, the “at least one second guide vane” extends from a corresponding APA spacer element 31, which is radially coincident with the “at least one first guide vane”, to the same radially inner location as the “at least one first guide vane” - accordingly, the “at least one second guide vane” has a shorter radial extent than the “at least one first guide vane”).

In reference to claim 9 
APA in view of Sauerstein and Fukaya addresses:
The turbocharger turbine as in claim 1, wherein the cartridge includes a unison ring (APA - 5) pivotable around said axis of rotation (APA - R) relative to said nozzle ring (APA - 6), said unison ring being operatively connected to (via APA shafts 8 - see APA Figure 2) said at least one first guide vane (APA - 7) in order to pivot said at least one first guide vane about their pivot axis when said unison ring is pivoted.

Fukaya further discloses:
the first / long pivotal guide vanes (2) and the second / short pivotal guide vanes (12) are rotated in unison by a common drive mechanism (see col.7:ll.11-14).

In performing the modification over Fukaya in the rejection of claim 1, it would have been additionally obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operatively connect the “at least one second guide vane” to be rotatable in unison with the “at least one first guide vane”, as further disclosed by Fukaya, for the purpose of promoting rotationally uniform flow to the turbine wheel inlet. Such a modification is envisaged as operatively connecting the “at least second guide vane” to APA unison ring 5 since it controls 

APA in view of Sauerstein and Fukaya therefore also addresses:
said unison ring (APA - 5) being operatively connected to said at least one second guide vane (Fukaya - 12) in order to pivot said at least one second guide vane about their pivot axis when said unison ring is pivoted.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Sauerstein, Fukaya, and Meacher et al. (US 4,362,020 - hereafter referred to as Meacher; previously cited).

In reference to claim 4 
APA in view of Sauerstein and Fukaya addresses:
The turbocharger turbine as in claim 1, wherein said nozzle ring (APA - 6) and said disk (APA - 29) include flat surfaces (see APA Figures 1 and 2).

APA in view of Sauerstein and Fukaya does not address:
said at least first and second separating blades are mounted flush on said flat surfaces, and include mounting pins for mounting the said at least first and second separating blades to the nozzle ring and the disk.

Meacher discloses:
a radial-flow turbine comprising stationary guide vanes (208) disposed within a guide vane space that is axially delimited by opposed walls (162,213), wherein the stationary guide vanes are flush (see Figure 3) with surfaces of the walls and are mounted to the walls via pins (i.e., mounting studs 210).




APA in view of Sauerstein, Fukaya, and Meacher therefore addresses:
said at least first and second separating blades (Sauerstein - 16,17) are mounted flush on said flat surfaces (APA), and include mounting pins (Meacher - 210) for mounting the said at least first and second separating blades to the nozzle ring (APA - 6) and the disk (APA - 29).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Sauerstein, Fukaya, and Roberts et al. (US 2008/0038110 - hereafter referred to as Roberts; previously cited).

In reference to claim 5 
APA in view of Sauerstein and Fukaya addresses:
The turbocharger turbine as in claim 1.

APA in view of Sauerstein and Fukaya does not address:
at least one of said nozzle ring and said disk are provided with grooves, and wherein said at least first and second separating blades are seated in said grooves.

Roberts discloses:
a turbocharger turbine comprising first and second separating blades (52) that are separate from and serve as flow-wise extensions of corresponding volute portions (46) and that are received within a corresponding recess / groove (49) of a disk (48) that delimits a guide vane 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbocharger turbine of APA in view of Sauerstein and Fukaya to form the first and second separating blades as separate from the volute and to include grooves / recesses in the disk that receive the first and second separating blades, as disclosed by Roberts, for the purpose of permitting repair / replacement of the first and separating blades independent of the volute and/or disk and permitting repair / replacement of the disk independent of the first and second separating blades.

APA in view of Sauerstein, Fukaya, and Roberts therefore addresses:
at least one of said nozzle ring (APA - 6) and said disk (APA - 29) are provided with grooves (Roberts - 49), and wherein said at least first and second separating blades (Sauerstein - 16,17) are seated in said grooves.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the objection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations that includes “at least a first and a second flow separating means for continuing separation of exhaust gas flows from said divided volute to said turbine wheel,
said first flow separating means for continuing separation of exhaust gas flows is a first fixed separating blade provided between said nozzle ring and said disk and adapted for continuing separation of exhaust gas flows from said divided volute to said turbine wheel, and
said second flow separating means for continuing separation of exhaust gas flows is comprised of

a flow separating guide vane adapted for pivoting between a first position and a second position and adapted in one of said first and second positions to cooperate with said second separating blade for continuing separation of exhaust gas flows from said divided volute to said turbine wheel” (claim 11). 
As indicated in the response to arguments above, Sasaki extensions 34 (one of which was previously considered as addressing “first fixed separating blade”) cannot be fairly considered as achieving “for continuing separation of exhaust gas flow from said divided volute to said turbine wheel” since a Sasaki vane 15 is interposed between a corresponding Sasaki extension 34 and Sasaki turbine wheel 8. Accordingly, a rejection over Sasaki is not deemed proper. The remaining cited art of record does not teach or fairly suggest the aforementioned combination of limitations.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R. LEGENDRE/
Examiner, Art Unit 3745

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745